Name: Commission Regulation (EEC) No 2329/93 of 20 August 1993 amending Regulation (EEC) No 2169/93 on the application of a minimum price for certain soft fruits originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 93 Official Journal of the European Communities No L 210/9 COMMISSION REGULATION (EEC) No 2329/93 of 20 August 1993 amending Regulation (EEC) No 2169/93 on the application of a minimum price for certain sioft fruits originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria, and in particular Article 2 thereof, Whereas, following the signing of the Association Agree ­ ments with Romania and Bulgaria, and in particular Article 2 thereof ; Whereas, following the signing of the Association Agree ­ ments with Romania and Bulgaria (') the Council extended to those two countries the system of minimum import prices for certain soft fruits already applicable to other east European countries ; whereas the Council , by Regulation (EEC) No 1988/93, repealed Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia (2) in order to lay down in a new text the system applicable to all the east European countries concerned ; Whereas Article 4 of Commission Regulation (EEC) No 2140/93 of 28 July 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria and the minimum prices applicable until 30 April 1994 (3) provides that the Commission is to adopt any necessary measures if certain criteria are not complied with ; Whereas, by Commission Regulation (EEC) No 2169/93 of 2 August 1993 on the application of a minimum import price for certain soft fruits originating in Poland (4), as amended by Regulation (EEC) No 2247/93 (*), the Commission decided to ensure that each consignment of certain soft fruits originating in Poland complied with the minimum price by levying countervailing charges ; whereas, on the basis of recent information received by the Commission relating to a new two-week period, it is clear that, bearing in mind the quantities imported and the import price, one of the criteria is not being complied with in respect of blackcur ­ rants intended for processing originating in Poland ; whereas, as a matter of urgency, countervailing charges should therefore be implemented immediately for a period of two months for these products, HAS ADOPTED THIS REGULATION : Article 1 The Annex of the amended Regulation (EEC) No 2169/93 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 21 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 182, 24. 7. 1993, p. 4. (2) OJ No L 145, 27. 5. 1992, p. 3 . (3) OJ No L 191 , 31 . 7. 1993, p. 98 . (4) OJ No L 194, 3 . 8 . 1993, p. 24. (5) OJ No L 201 , 11 . 8 . 1993, p. 9 . No L 210/ 10 Official Journal of the European Communities 21 . 8 . 93 ANNEX CN code Description Taric code Period of application ex 081030 10 Blackcurrants intended for processing 081030 10*10 11 August to 10 October 1993 ex 0810 30 30 Redcurrants intended for processing 0810 30 30*10 21 August to 20 October 1993 ex 0811 20 39 Frozen blackcurrants not containing added sugar or other sweet- 0811 20 39*10 3 August to 2 October 1993 ening matter : without stalks ex 081 1 20 39 Frozen blackcurrants not containing added sugar or other sweet- 081 1 20 39*90 ening matter : other ex 0811 20 51 Frozen redcurrants not containing added sugar or other sweet- 0811 20 51*10 - T ,ening matter t without stalks &gt; 6 July to 5 September 1 993 ex 0811 20 51 Frozen redcurrants not containing added sugar or other sweet- 0811 20 51*90 ening matter : other &gt;